                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION

 VANESSA ANDERSON, individually )
 and on behalf of a class of similarly )
 situated persons,                     )
                                       )
                Plaintiff,             )
                                       )
 vs.                                   )        Case No. 1:19-cv-00008-JRH-BKE
                                       )
 WILCO LIFE INSURANCE                  )
 COMPANY,                              )
                                       )
                Defendant.             )


                   NOTICE OF INTENT TO FILE REPLY BRIEF


To:    Clerk of Court

       Defendant Wilco Life Insurance Company intends to file a reply brief in support of

its renewed motion to dismiss Plaintiff’s complaint for failure to state a claim upon which

relief can be granted (ECF No. 42).




                                            1
Date: January 31, 2020.                       Respectfully submitted,



                                              /s/ Taylor F. Brinkman
                                              Elizabeth Campbell
                                              Georgia Bar No. 349249
                                              Locke Lord LLP
                                              Terminus 200, Suite 1200
                                              333 Piedmont Road NE
                                              Atlanta, GA 30305
                                              T: (404) 870-4679
                                              F: (404) 806-5679
                                              ecampbell@lockelord.com

                                              –and–

                                              Carl C. Scherz (pro hac vice)
                                              Taylor Brinkman (pro hac vice)
                                              Anna K. Finger (pro hac vice)
                                              LOCKE LORD LLP
                                              2200 Ross Avenue, Suite 2800
                                              Dallas, TX 75201
                                              T: (214) 274-8079
                                              F: (214) 740-8800
                                              cscherz@lockelord.com
                                              tbrinkman@lockelord.com
                                              anna.k.finger@lockelord.com

                                              ATTORNEYS FOR WILCO LIFE
                                              INSURANCE COMPANY


                             CERTIFICATE OF SERVICE

       I certify that on January 31, 2020, I filed this document using the Court’s Electronic
Case Filing (“ECF”) system, which will automatically deliver a notice of electronic filing
to Plaintiff’s counsel of record. Delivery of such notice constitutes service of this
document as contemplated by Rule 5 of the Federal Rules of Civil Procedure.

                                              /s/   Taylor F. Brinkman




                                             2
